1

2

3

4

5

6

7

8                              UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LEONARD RANSOM, JR.,                                  Case No. 1:11-cv-01709-LJO-EPG (PC)
12                       Plaintiff,
                                                            ORDER APPOINTING LIMITED
13           v.                                             PURPOSE COUNSEL FOR TRIAL
14    DANNY HERRERA and RICKY                               (ECF No. 247)
      BRANNUM,
15
                         Defendants.
16

17

18          Leonard Ransom, Jr. (“Plaintiff”), is a state prisoner proceeding pro se in this civil rights

19   action filed pursuant to 42 U.S.C. § 1983. On June 21, 2019, Plaintiff filed a motion for

20   appointment of pro bono counsel. (ECF No. 247).

21          The Court finds that the appointment of counsel for Plaintiff is warranted for the limited

22   purpose of assisting Plaintiff in preparing for and participating in the trial. Doug Gordon and

23   Lyndsie Russell have been selected from the Court’s Pro Bono Attorney Panel to represent

24   Plaintiff for this limited purpose and have agreed to be appointed.

25          Accordingly, IT IS HEREBY ORDERED that:

26      1. Doug Gordon and Lyndsie Russell are appointed as limited purpose counsel in the above

27          entitled matter. This appointment is for the limited purpose of assisting Plaintiff with

28          preparing for and participating in the trial.

                                                        1
1

2      2. Doug Gordon and Lyndsie Russell’s appointment will terminate seven days after

3         completion of the trial.

4      3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

5         spark@caed.uscourts.gov, if they have any questions related to the appointment.

6      4. The Clerk of Court is directed to serve a copy of this order upon Doug Gordon and

7         Lyndsie Russell at Miles, Sears, & Eanni, P.O. Box 1432, Fresno, CA 93716.

8
     IT IS SO ORDERED.
9

10     Dated:    July 12, 2019                             /s/
11                                                  UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                   2
